EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: The claims are amended to clarify the circumferential edge portion (203) of the opening as a cylindrical edge portion as distinct from the circumferential edge portion (60) of the spout. The circumferential edge portion is synonymous as the cylindrical edge portion of the container opening as recited in Paragraph 0034 of Published Application US 2020/0253399.
1. (Examiner’s Amendment) A lid body that is to be attached to a beverage container main body having a cylindrical edge portion that defines an opening
a lid main body that is detachably fixed to the cylindrical edge portion of the opening to cover the opening and that includes an inner surface that faces an inner portion of the beverage container main body, and a circumferential edge portion that defines a spout for pouring a beverage contained in the beverage container main body;
a ring-shaped first seal portion that is formed so as to be undetachable from the inner surface, and is configured to seal a gap located between the cylindrical edge portion of the opening and the lid main body by being in tight contact with the cylindrical edge portion of the opening;
a second seal portion that is formed integrally with the first seal portion and formed using a material that is the same as a material of the first seal portion, and is formed so as to be undetachable from the circumferential edge portion of the spout; and
a plug that is disposed to be movable between a closing position for sealing the spout by being in tight contact with the second seal portion and an opening position for bringing the inside and the outside of the beverage container main body into communication with each other via the spout, wherein
the spout is defined at a position away from the center of the opening, and
the second seal portion extends inward in the radial direction from the first seal portion and is at a position away from the center of the first seal portion.

5. (Previously Presented) A beverage container comprising:
a beverage container main body having a cylindrical edge portion that defines an opening; and
the lid body according to claim 1 that is attached to the beverage container main body. 


6. (Previously Presented) A beverage container comprising:
a beverage container main body having a cylindrical edge portion that defines an opening; and
the lid body according to claim 2 that is attached to the beverage container main body.

7. (Previously Presented) A beverage container comprising:
a beverage container main body having a cylindrical edge portion that defines an opening; and
the lid body according to claim 3 that is attached to the beverage container main body.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The present claims recite a novel arrangement of a container lid with a moveable plug having a unique gasket. The gasket is integrally molded to have two circular seals, wherein the larger outer circle seals between the lid and beverage container. The smaller inner circle seals between the spout and the plug. Prior art approaches utilize two separate O-ring gasket seals or utilize a single circular seal between the lid, spout, and plug.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GIDEON R WEINERTH/Examiner, Art Unit 3736